Citation Nr: 1615261	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  08-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a separate rating for meniscal signs and symptoms of the left knee disability under Diagnostic Code 5258.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and with the Army National Guard from December 1980 to April 1991 with relevant periods of active duty for training from March 21, 1987, to March 31, 1987, April 1, 1987 to April 4, 1987 and May 28, 1988 to June 17, 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2013, the Veteran appeared at a hearing before another undersigned Veterans' Law Judge, who is no longer employed at the Board.  A transcript of that hearing is in the Veteran's file.  A hearing clarification letter was mailed to the Veteran to offer another hearing in February 2016.  The Veteran had 30 days to respond.  To date, no response has been received.  Therefore, the Board will proceed to adjudicate the matter.  In February 2009, a DRO hearing was held and a transcript of that hearing is in the Veteran's file.

In July 2013, the Board remanded the claim for further development.

In an April 2014 rating decision, the RO granted an earlier effective date for the award of a 20 percent rating for the service connected right ankle disability.  As the effective date assigned is the date the Veteran sought on -appeal, there remains no controversy as the benefit sought was granted in full.  Therefore, the claim is no longer in appellate status.

In November 2014, the Board denied the claim for increased rating in excess of 10 percent of the left knee condition.  However, remanded the issue of entitlement for a separate rating for meniscal signs and symptoms of the left knee disability under Diagnostic Code 5258.  The Board also found that the issue of TDIU was not raised by the record.

In November 2014, the Board also denied entitlement to service connection for a psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).  Therefore, this issue is no longer on appeal.  

In August 2015, the RO granted service connection for left knee surgical scar with an evaluation of 0 percent effective January 24, 2007.  The Veteran has not filed an NOD with the rating assigned, and based on the procedural history of this appeal, to include that the issue of scar was separately considered by the RO in a separate rating decision, the Board finds that the rating assigned to this scar is not in appellate status.  

After consideration of the above, the Board finds that the issue is appellate status is limited to consideration of whether a separate rating under Diagnostic Code 5258 is warranted.  As discussed below, the Board finds that such is warranted.


FINDING OF FACT

For the entire rating period, the evidence demonstrates residual symptomatology of meniscal abnormality in the left knee.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, from January 24, 2007, the criteria for a separate 20 percent disability rating for left knee meniscal tear have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided pre-adjudication VCAA notice by a letter in March 2007.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice).  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (the effect on employment and on daily life).  Additional notices were sent in May 2008, May 2009, and June 2015.  Considering the content and timing of these notices (and in consideration of subsequent re-adjudications by the RO), the Board finds that the notice requirements applicable to this appeal have been met.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  Records of the Social Security Administration were also obtained.

As explained in Bryant v. Shinseki, 23 Vet. App. 488, 492-96 (2010), and independent of any duty to notify how to substantiate a claim under the VCAA, 38 C.F.R. § 3.103(c)(2) imposes "two distinct duties" on hearing officers: (1) "[A] duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim," and (2) a duty to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."

In this case, the Travel Board hearing focused on the elements for claim substantiation, i.e., evidence of a greater degree of disability.  The issue on appeal was identified and the presiding Veterans Law Judge specifically elicited testimony from the Veteran as to his relevant clinical history.  The hearing focused on the Veteran's history, current treatment, and symptomatology as to the service-connected disability for which increased compensation is sought.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Nor have they identified any prejudice in the conduct of the Board hearing.

Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that in this case there has been substantial compliance with the Board's remand directives.  Id.

The Veteran was afforded VA orthopedic examinations in April 2007, August 2008, May 2012, August 2013, and August 2015.  As the orthopedic examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


II.  Increased Ratings-In General

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07. 

Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

III.  Separate Rating for Left Knee Instability

The Veteran claims that his knee condition warrants a separate evaluation due to instability.  

In a rating decision in December 1976, the RO granted service connection for residuals of the left knee injury and assigned a zero percent rating based on instability.  In a rating decision in May 2007, the RO assigned a 10 percent based on limitation of flexion.  In November 2014, the Board denied a higher rating for residuals of a left knee injury under either Diagnostic Code 5257 or 5260 or 5261 and remanded the issue of entitlement to a separate rating for meniscal signs and symptoms of the left knee disability under Diagnostic Code 5258.

The record shows that in the rating decision in December 1976, granting service connection for residuals of a left knee injury, in the factual background, the RO cited to evidence in the STRs of a normal appearing medial meniscus and an abnormal lateral meniscus by arthrogram.  In a rating decision in May 1989, the RO found no evidence of an increase in the left knee "medial" meniscal condition.

In February 2005, an MRI suggested medial and lateral meniscal tears.  Private medical records in April 2009 showed left lateral meniscal tearing by arthroscopy, but a meniscectomy was not done. 

Diagnostic Code 5258 provides dislocation of the semilunar cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  There is no lesser or higher rating.  As the criteria are conjunctive, all of the conditions listed must be met for a compensable rating.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" means that all of the conditions listed in the provision must be met).

On VA examination in April 2007, the impression was minimal osteoarthritis of the left knee with lateral meniscal tear. 

A May 2008 VA treatment record reflects a reported worsening of left knee pain.  On examination, the left knee was swollen and slightly warm with effusion.  X-ray studies showed mild three compartment osteoarthritis with chondrocalcinosis.

On VA examination in August 2008, the Veteran complained of left knee pain on a daily basis.  He further reported that the left knee would swell, lock, buckle, and pop.  He denied any left knee grinding.  He denied using a brace, but that he did periodically use a crutch.  The Veteran stated that he was unable to stand or walk for a prolonged time.  He also reported having flare-ups with no specific additional activity restrictions.  On examination, the Veteran had no limp and did not use any assistive device.  There was no evidence of instability, tenderness, crepitus or warmth.  The impression was left knee osteoarthritis.

Treatment records reflect that he complained of left knee pain, swelling and giving way in February 2009.  He walked with a mild antalgic gait and there was evidence of slight crepitation; however, there was essentially full range of motion in the left knee.  He underwent a video arthroscopy at a private facility in April 2009.  The operative report shows a post-operative diagnosis of severe osteoarthritis of the left knee tricompartmental area with mild tearing of the lateral meniscus.  It was noted: he had pain, swelling and giving way.

On physical examination in September 2009, there was evidence of minimal effusion.  Left knee range of motion was significantly reduced.  There was minimal tenderness across the joint line.

In May 2010 the Veteran had an antalgic gait, showed no knee effusion, edema or muscle atrophy and there was no decrease in left knee passive range of motion.  In January 2010, there was mild medial joint line tenderness and evidence of crepitation of the left knee.  In April 2010 and in July 2010, left knee range of motion was from 0 to 125 degrees with the ligaments intact.

An October 2009 private treatment record reflects some joint line tenderness medially on the left knee.  There was also some crepitus noted with range of motion and the ligaments were snugged to the left knee.

A May 2010 VA treatment record not left knee pain, but no effusion.

In July 2010, the Veteran reported a new lateral meniscus tear and ACL tear and having been referred for a brace.  On examination, it was noted that the Veteran's gait was antalgic and that he tended to lurch with the use of a straight cane.  Pain was observed with attempted passive range of motion.  The Veteran did not actively extend or flex his left knee.  There was no evidence of left knee effusion.  The impression was osteoarthritis and chondrocalcinosis of the left knee as well as left medial and lateral meniscal pathology.

A July 2010 private treatment record showed severely osteoarthritic left knee.  There was no swelling or effusion.

An October 2010 private treatment record reflects that he had several left knee injections for pain.  The collateral and cruciate ligaments were intact.  Meniscal signs were inconclusive (McMurray's) with no effusion and synovitis.

A March 2011 private treatment record noted no effusion or synovitis of the left knee.

A December 2011 a marked osteoarthritis bilateral knees with severe osteoarthritis left knee.

On VA examination in May 2012, there were symptoms of joint pain, but not of a meniscal dislocation.  On VA examination in August 2013, the VA examiner found no evidence of a meniscal condition.  No instability was noted.  There was no tenderness or on palpation for joint line or soft tissues.  No recurrent patellar subluxation/dislocation.  A meniscal tear and joint pain was noted, but no joint effusion.

An August 2013 VA examination reflects left knee pain with onset in 2003.  The Veteran had a history of arthroscopic surgery on his left knee, diagnosis of left knee osteoarthritis, and lateral meniscus repair.  The Veteran reported that his 1eft knee had intermittent pain pops.  The examiner stated that the Veteran had a surgical procedure for a meniscal condition, but no residuals and that there was no x-ray evidence of patellar subluxation.

A September 2014 VA treatment record noted pain and swelling of the knee.  (See also October 2014 VA treatment).

An August 2015 VA examination showed a diagnosis of bilateral knee meniscal tear with frequent episodes of joint pain.  The Veteran reported that his knee "lock[ed]" and/or gave out.  The examiner noted that the Veteran has a mild tear of left lateral meniscus and degenerative changes and underwent debridement and irrigation in April 2009.  The examiner found no joint instability, but joint pain and tenderness.  The VA examiner further stated that he had moderate hypertrophic changes of osteoarthritis of the left knee.  There was tenderness of moderate degree of the joint line laterally as well as medially.  The Veteran had limitation of range of motion of flexion 0-100 degrees.  There was no hyperextension of the knee joint.  Mild crepitus was present on movements of the joint.  The left knee joint was stable.  A February 2005 MRI showed lateral meniscus posterior horn degenerative changes and also a tear of the anterior horn.  These findings were also confirmed by arthroscopic examination performed in April 2009.  The Veteran had an antalgic gait as a result of pain in both right and left knee joint.  He reported limitation of ambulation because of pain in the knee joints.  Radiographic studies showed chondrocalcinosis. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, the Veteran is already rated 10 percent disabling under Diagnostic Code 5260 for his left knee disability.  

The Board finds that a separate rating is warranted under Diagnostic Code 5258.  The medical evidence during the appeal period reflects that he was diagnosed with mild tearing of the lateral meniscus in prior to and in February 2009 and medial and lateral meniscal pathology in July 2010.  The medical record cited above reflects a diagnosis of and/or complaints of frequent locking, popping, and effusion/swelling of the left knee combined with a torn medial meniscus, also referred to as dislocated semilunar cartilage.  The Board does not find overlap in rating if "locking" is viewed as limitation of in extension.  The Board is interpreted the medical evidence in the most favorable light to the Veteran.

Under the specific facts of the appeal, the Board finds that this separate rating compensates the Veteran for functional impairment distinct from that compensated by the 10 percent rating previously established based on limitation of motion.

For these reasons, the Board finds that a separate evaluation is warranted under Diagnostic Codes 5258.  As noted, this is the highest rating assignable based on symptoms related to the cartilage and this was the only aspect of the appeal remaining in appellate status.

III.  Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria under Diagnostic Codes 5258 and (5257, 5260, and 5261 considered by the November 2014 Board decision) reasonably describe the disability levels and the left knee symptomatology, including functional loss, limitation of motion, instability, and residuals from cartilage impairment.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  Therefore referral for extraschedular consideration for the service-connected residuals of a left knee injury is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

From January 24, 2011, a separate 20 percent disability rating for left knee meniscal tear is granted.


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


